Citation Nr: 0024740	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active military service from April 1962 to 
September 1967.

This appeal arose from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The case came before the Board of Veterans' Appeals (Board) 
in April 1995, at which time the Board remanded the multiple 
issues that were on appeal for additional development.  The 
case again came before the Board in May 1997, at which time 
the issues of service connection for a back disability and 
increased evaluations for residuals of a recurrent left ankle 
sprain, bilateral hearing loss, and a perforated tympanic 
membrane of the left ear, with otitis externa were denied; 
the issue of service connection for headaches, claimed as 
secondary to service-connected tinnitus was remanded.

The RO completed such development to the extent possible, and 
the case is again before the Board for final appellate 
review.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board notes that a June 1987 rating decision denied 
service connection for headaches with dizziness.  The veteran 
was informed of this decision in a July 1987 letter from the 
RO.  The veteran filed a notice of disagreement in September 
1987.  A statement of the case was issued in December 1987 on 
the issue of service connection for a cervical spine 
disability with headaches.  A December 1988 decision by the 
Board denied service connection for a cervical spine 
disability.  

The Board notes that the RO did not discuss the issue of 
whether new and material evidence had been submitted to 
warrant reopening the appellant's claim.  In general, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits.  38 U.S.C.A. §§ 7105(c), 
5108 (West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
However, in this case, the previous denial that encompassed 
headaches did not consider the issue on a secondary basis to 
service-connected tinnitus (a disorder which was first 
granted in the Board's December 1988 decision).  Accordingly, 
the claim for service connection for headaches as secondary 
to tinnitus is a new claim and will not be considered on the 
basis of finality.  See Ephraim v. Brown, 82 F.3d 399, 401-
402 (Fed. Cir. 1996).  

In a subsequent rating decision dated in January 1991, 
service connection for headaches was denied on the basis that 
new and material evidence had not been presented to reopen 
the claim that was previously denied.  This rating decision 
also did not address the matter of service connection for 
headaches as secondary to tinnitus.  Thus, the issue on 
appeal, first claimed in a May 1992 statement, is not the 
subject of a final decision.  Id.  


FINDING OF FACT

It has not been shown that the veteran has headaches that are 
related to service-connected tinnitus in any way.


CONCLUSION OF LAW

Headaches are not proximately due to or the result of 
service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for findings of a 
headache disorder.  

The veteran was afforded a VA examination in July 1970.  He 
reported frequent headaches.  The veteran reported having had 
bleeding in the left ear in 1962 after a blast exposure and 
again in about 1964 after exposure to tank gunfire.  He 
stated that left orbito-fronto-occipital headaches occurred 
2-3 times a week and were severe about twice a month.  On 
special neuropsychiatric examination, no neurological disease 
was found.  

VA outpatient treatment records dated in October 1986 show 
that the veteran sought treatment after he fell out of a tree 
about 10 days before.  Subsequently, the veteran reported 
that he began to have left temporal headaches.  The 
impression was posttraumatic headaches compounded by 
degenerative joint disease (DJD)/degenerative disc disease 
(DDD) of the cervical spine versus subdural.  

In October 1986, the veteran was referred to VA neurological 
clinic for evaluation of residual disability following the 
fall from the tree.  It was noted that a skull series was 
negative.  The assessment was post-concussive syndrome.  In 
an addendum, it was noted that computed tomogram (CT) of the 
head was negative.  In November 1986, the veteran reported 
that he still had occasional sharp shooting pain of the 
temporal area.  The impression was resolving post concussion 
syndrome.  

The veteran was afforded a VA neurology examination in 
January 1988.  The veteran reported that his headaches began 
suddenly in the 1960's at the same time as he experienced a 
"broken eardrum."  Since then, the veteran stated that he had 
continued headaches.  The pertinent impression was chronic 
muscle tension headaches which had been relatively 
nonprogressive over the preceding 25 years.  One type 
described by the veteran was considered to be somewhat 
atypical.  The most likely diagnosis was opined by the 
examiner to remain as tension headaches most likely 
exacerbated by underlying cervical spine disease.  

A VA CT scan was normal in August 1989.  It was noted on the 
CT report that the veteran's history was significant for 
recurrent headaches and other symptoms for 
25 years.  The trouble reportedly began prior to right ear 
trauma.  Clinical records in that month show a diagnosis of 
chronic headaches.  

VA outpatient treatment records dated in February 1990 
indicate that the veteran reported left ear pain and 
bifrontal headaches of 25 years' duration.  The impression 
was post traumatic tension headaches.    

VA outpatient treatment records dated in June 1991 show that 
the veteran was treated for headaches.  The assessment was 
chronic mixed cephalalgia.  VA outpatient treatment records 
dated in March 1992 show that the veteran reported a history 
of migraine-type headaches for 30 years' duration.  
Neurological examination was nonfocal.  A subsequent record 
contains a diagnosis of chronic headaches, probable muscle 
tension.  In July 1992, the assessment was tension/migraine 
headaches with no relief.  

The veteran was afforded a VA neurological examination in 
September 1992.  The veteran stated that he had constant 
headaches since the early 1960's.  The veteran described his 
tinnitus worsening with his headaches.  The examiner 
commented that the veteran had a long history of headaches 
which sounded to be of the tension variety.  He also had a 
long history of tinnitus, which was subjective in nature.  
The examiner opined that certainly the veteran's tinnitus 
could contribute to his chronic tension headaches.  The 
examiner stated that a more precise etiologic relationship 
was impossible to establish at that time.  

VA outpatient treatment records dated in May 1995 show that 
the veteran reported for follow-up for headaches and 
unsteadiness.  The assessment was that the headache was the 
primary problem, possible migraine; there was no evidence for 
otologic disease.  A skull series in June 1995 was normal.  

On VA audiological examination in June 1995, the veteran 
reported the tinnitus was difficult to cope with and gave him 
headaches.  The diagnoses separately included tinnitus and 
vascular headaches.  

On VA neurological examination in June 1995, the veteran's 
chief complaint was headaches which he associated with 
tinnitus.  The veteran described the headache as starting in 
the back of the head and developing in, above and around the 
orbital area bilaterally.  The examiner noted that this was 
not a vascular type headache.  The veteran also did not have 
other symptomatology compatible with migraine.  The veteran 
felt that the tinnitus kept him under stress and helped to 
set off his headaches.  The diagnoses were by history only, 
an atypical tension and stress-type of headache syndrome; 
possible stress due to tinnitus; and degenerative arthritis 
of the cervical spine.  

The veteran was afforded a VA neurological examination in 
November 1996.  The veteran reported that he was exposed to a 
lot of exceptional noise during service, including that of a 
tank cannon, shellfire and small weapons fire.  The examiner 
noted various of the veteran's medical records.  The 
examiner's tentative diagnosis was tension and muscle 
contraction headaches, not related to tinnitus or old ear 
injury or disease.  The examiner also noted that the 
headaches were not related to stress from tinnitus.  

During VA audiology examination dated in December 1996, the 
veteran reported dizziness that began in 1963 that was 
accompanied by severe headaches and other symptoms.  

The veteran underwent a VA neurological examination in 
November 1997.  The veteran complained of headaches.  The 
diagnosis was tension and muscle contraction headaches.  The 
examiner's opinion was that the veteran's headaches were not 
related to tinnitus or to old ear injury or disease.  He also 
opined that the headaches were not aggravated by tinnitus, 
and the tinnitus did not have any effect on the severity of 
the headaches.  The examiner noted that he had reviewed the 
records and ordered any necessary x-rays and tests.  

Pertinent Laws and Regulations-Service Connection
Secondary service connection

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Where a veteran claims a new disease or 
disability that is the result of his service-connected 
disability, competent evidence must be submitted to make the 
claim well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134 (1994).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

Analysis

In this case, the veteran has specifically contended that his 
service-connected tinnitus either causes or worsens his 
headaches.  

The Board recognizes that a VA examiner in September 1992 
provided an opinion that the veteran's tinnitus could 
certainly contribute to his chronic tension headaches.  This 
evidence which links a current disability to service-
connected disorder is sufficient to well ground the claim.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994). 

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Initially, the Board notes that although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his testimony or opinions on medical 
diagnoses or causation competent.  Since the critical issue 
in this case involves medical diagnoses or causation 
pertinent to the effects of service-connected tinnitus on any 
headache disorder, medical nexus evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's testimony or statements in this regard are of 
no probative value.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

The Board finds the medical opinion provided by the examiner 
in November 1996 and November 1997 to be of high probative 
value.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by a professional who was able 
to conduct a longitudinal review of the veteran's lengthy 
medical records.  The doctor had the opportunity to 
personally examine the veteran and analyze the findings on 
examination with the documentation of record.  The examiner 
was also tasked with providing an opinion specific to the 
ultimate questions of the veteran's appeal.  Thus, the Board 
finds these medical opinions to have great probative value.  
See Owens, 7 Vet. App. at 433.  

Comparatively speaking, the Board finds the earlier September 
1992 medical opinion to have lower probative value.  The 
examiner was less certain of an etiology of the headaches and 
admitted to such.  Additionally, this examiner did not have 
the benefit of the many additional treatment records and 
testing results that occurred subsequent to 1992.  In 
essence, the opinion is based on a much more limited 
foundation and is therefore less probative in value.  Thus, 
the Board finds that the evidentiary weight and probative 
value of the 1992 medical opinion is minimal and is 
outweighed by the opinion of the 1996/1997 doctor.  Owens v. 
Brown, 7 Vet. App. 429 (1995).    

Similarly, the Board finds that the findings at the June 1995 
VA examination are of limited probative value and again are 
outweighed by the subsequent VA opinions in 1996 and 1997.  
At the time of the June 1995 VA examination, the examiner 
noted that the diagnosis of the veteran's headaches was by 
history only.  This diagnosis, based solely on history, is 
not considered to be as great in probative value as the later 
examiner who provided a diagnosis based on factors such as a 
longitudinal review of the record, physical examination, as 
well as reported history.  Additionally, the examiner in 1995 
was equivocal in noting that there was "possible" stress due 
to tinnitus.  With the questionable finding, the link between 
tinnitus and headaches is speculative.     

The Board also notes that other records annotate the 
veteran's complaints of tinnitus affecting his headaches, but 
the final assessments do not link the disorders.  To the 
extent that the medical records do not provide a nexus 
opinion, they provide no probative value to the veteran's 
claim.  

Significantly, the 1996/1997 VA medical examiner addressed 
the veteran's claim for service connection for headaches on 
secondary basis, including by way of aggravation.  The 
examiner recognized the veteran's history that he related 
tinnitus to his headache problems.  The medical records 
during service and since were reviewed.  Subsequently, this 
examiner found no relation of the headaches to service-
connected tinnitus in any way.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
sum, since the 1996/1997 VA examiner's opinion outweighs the 
other evidence of record, the preponderance of the evidence 
is against the claim on a secondary basis.  Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Although the 
veteran's representative has requested application of the 
provisions of reasonable doubt under 38 C.F.R. § 3.102, the 
Board finds that the evidence is not in equipoise.  




ORDER

Service connection for headaches, claimed as secondary to 
service-connected tinnitus, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 


